UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                              No. 10-7594


UNITED STATES OF AMERICA,

                Plaintiff - Appellee,

          v.

ISRAEL HERNANDEZ-HERNANDEZ,

                Defendant - Appellant.



Appeal from the United States District Court for the Western
District of Virginia, at Harrisonburg.   Glen E. Conrad, Chief
District Judge.   (5:07-cr-00063-gec-mfu-12; 5:10-cv-80283-gec-
uu)


Submitted:   January 18, 2011               Decided:   January 28, 2011


Before NIEMEYER, DUNCAN, and AGEE, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Israel Hernandez-Hernandez, Appellant Pro Se.      Donald Ray
Wolthuis, Assistant United States Attorney, Roanoke, Virginia,
for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

                Israel     Hernandez-Hernandez                 seeks        to     appeal      the

district court’s order dismissing as untimely his 28 U.S.C.A.

§ 2255 (West Supp. 2010) motion.                        The order is not appealable

unless      a    circuit       justice       or   judge      issues     a    certificate       of

appealability.           28 U.S.C. § 2253(c)(1) (2006).                     A certificate of

appealability will not issue absent “a substantial showing of

the denial of a constitutional right.”                             28 U.S.C. § 2253(c)(2)

(2006).         When the district court denies relief on the merits, a

prisoner         satisfies        this       standard         by      demonstrating         that

reasonable        jurists        would       find      that     the     district        court’s

assessment of the constitutional claims is debatable or wrong.

Slack v. McDaniel, 529 U.S. 473, 484 (2000); see Miller-El v.

Cockrell, 537 U.S. 322, 336-38 (2003).                         When the district court

denies      relief        on     procedural           grounds,        the        prisoner     must

demonstrate        both    that        the    dispositive           procedural       ruling    is

debatable, and that the motion states a debatable claim of the

denial of a constitutional right.                           Slack, 529 U.S. at 484-85.

We   have       independently      reviewed           the    record    and       conclude     that

Hernandez-Hernandez              has     not      made        the     requisite        showing.

Accordingly, we deny a certificate of appealability and dismiss

the appeal.         We dispense with oral argument because the facts

and legal contentions are adequately presented in the materials



                                                  2
before   the   court   and   argument   would   not   aid   the   decisional

process.

                                                                   DISMISSED




                                    3